Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed 3/14/22 have been entered.  Note that, the Examiner would like to point out that in the Office action mailed 11/12/21, the rejection header line should have read “Claims 1-7, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and Smith et al (US 2010/0242997).”.  Schmiedel et al was incorporated into the body of the rejection mailed 11/12/21 and was inadvertently left out of the rejection header line; the correction has been made below.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed have been withdrawn:
	The rejection of claims 1 and 5-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites a broad recitation of “anionic surfactants, nonionic surfactants”, and the claim also recites “including alkyl sulfates or alkyl sulfonates, as alkylbenezene sulfonates” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Note that, instant claims 3 and 4 have also been rejected due to their dependency on instant claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and Smith et al (US 2010/0242997).
Angell et al teach a bleach-containing detergent composition which contains a peroxygen bleaching compound and a bleach activator.  See Abstract.  The bleach activators are in the form of cyclindrically shaped extrudates and comprise from 60% to 95% by weight of a bleach activator, from about 0.1 to 10% by weight of palimitic acid, from 0.1% to 10% of a detersive surfactant, from about 0.1 to 10% by weight of polyethylene glycol, ad from about 0.1 to 10% of a fatty acid.  See column 6, lines 1-35.  Suitable bleach activators include sodium nonanoyloxybenzene sulfonate (NOBS), etc.  The bleach activator extrudates have a mean length of from about 500 microns to about 3500 microns.  See column 4, lines 10-40.  The bleach-containing detergent composition contains from 0.1% to 75% by weight of a peroxygen bleach, from about 0.1% to 50% by weight of a bleach activator, etc.  Suitable peroxygen compounds include sodium percarbonate, etc.  Additionally, the composition may contain additional ingredients such as enzymes, soil release agents, dispersing agents, optical brighteners, perfumes, etc., and mixtures thereof.  See claims 1-11.  Builders may be used in composition including aluminosilicates, crystalline layered silicates, sodium carbonates, etc., and mixtures thereof.  See column 17, lines 1-25.  Specifically, Angell et al teach a composition containing 11% by weight of C12-C16 linear alkyl benzene sulfate, 2.2% Neodol 23-6.5, 3% by weight of polyacrylate, 1.2% of polyethylene glycol MW-4000, 10.5% sodium sulfate, 21.0% sodium carbonate, 6% by weight of NOBS extrudates (i.e., bleach activator), etc.  See column 18, lines 1-69.  
Angell et al do not teach the overall composition in the form of pellets/granulates or a composition in the form of a pellet/granulate containing a bleach agents, a bleach activator, a builder, a sticky surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Schmiedel et al teach granulates of sensitive washing-or cleaning agent ingredients.  The granulates may contain bleach activators such as TAED, NOBS, etc., in amounts from 0.01% to 20% by weight.  See paras. 32-40.  Additionally, the granulates may contain pefumes/scents in amounts up to 2% by weight of the formula.  See paras. 27-30.  The granulates have a particle diameter of from 100 to 4000 microns (i.e., 1 to 4 mm).  See para. 73.  
Kubozono et al teach bleaching granulates.  See Abstract and para. 26.  Kubozono et al teach surfactant containing pellets having a diameter of 10 mm and a length of about 5 to 30 mm which are made by an extruder.  See para. 353. 
Smith et al teach the use of detergent compositions which may be in the form of extruded solids such as pellets, etc.  The pellets may have a diameter of 1 to 10 mm.  See para. 93.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use TAED as a bleach activator in the composition taught by Angell et al, with a reasonable expectation of success, because Schmiedel et al teach the equivalence of TAED to NOBS as a bleach activator in a similar composition and further, Angell et al teach the use of NOBS.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use, for example, 1% by weight of perfume in the compositions taught by Angell et al, with a reasonable expectation of success, because Schmiedel et al teach the use, for example, of 1% by weight of perfume in a similar composition and further, Angell et al teach the use of perfumes in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the granulate as taught by Angell et al as having a diameter, for example of 2mm, 5mm, or 10mm, with a reasonable expectation of success, because Schmiedel et al, Smith et al, or Kubozono et al teach the formulation of similar granules having a diameter of 2mm, 5mm, or 10mm, respectively, and further, Angell et al teach the formulation of detergent granules in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition in the form of a pellet/granulate containing a bleach agents, a bleach activator, a builder, a sticky surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Angell et al in view of Schmiedel et al, Smith et al, or Kubozono et al, suggest a composition in the form of a pellet/granulate containing a bleach agents, a bleach activator, a builder, a sticky surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and Smith et al (US 2010/0242997) as applied to claims 1-7, 10-15, and 18-20 above, and further in view of Barreleiro et al (US 2018/0187130).
Angell et al are relied upon as set forth above.  However, Angell et al do not teach the use of polyethylene glycol having the specific molecular weight as recited by the instant claims.  
Barreleiro et al teach granulates comprising one or more sulfonimines, and one or more acids.  See Abstract.  Additionally, the compositions may contain a binder which may be polyethylene glycol having a molecular weight from 200 to 5000, etc.  The use of a binder improves the cohesion of the granulates.  See paras. 66-75.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene glycol having a molecular weight of 500 in the composition taught by Angell et al, with a reasonable expectation of success, because Barreleiro et al teach that the use of polyethylene glycol having a molecular weight of 500 improves the cohesion of the granules and further, such increased cohesion would be desirable in the compositions taught by Angell et al.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and Smith et al (US 2010/0242997) applied to claims 1-7, 10-15, and 18-20 above, and further in view of Caldwell et al (US 2005/0101503).
Angell et al are relied upon as set forth above.  However, Angell et al do not teach the use of citric acid in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Caldwell et al teach laundry detergent particles.  See Abstract.  The particles may contain from 5 to 50% of a builder, wherein suitable builders include citric acid, etc.  Additionally, the composition may include a salt such as sodium carbonate, etc., in amounts from 5 to 60% by weight.  See paras. 63-64.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use citric acid and specific amounts of sodium carbonate as recited by the instant claims in the composition taught by Angell et al, with a reasonable expectation of success, because Caldwell et al teach the use of citric acid and sodium carbonate in the specific amounts as recited by the instant claims in a similar composition as builders and salts and further, Angell et al teach the use of builders in general and the use of sodium carbonate.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, Applicant states that the cited references merely disclose a generic list of different kinds of surfactants available without expressly or impliedly suggesting an adhesive surfactant having the ability to coat and bind the bleach agent.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, Specifically, Angell et al teach a composition containing 11% by weight of C12-C16 linear alkyl benzene sulfonate surfactant and generally teaches that the composition may contain anionic surfactants such as sodium C10-C13 linear alkyl benzene sulfonate, sodium C12-C16 alkyl sulfate, etc.  (See column 15, lines 40-65 and column 18, lines 1-69 of Angell et al).  Note that, the Examiner asserts that the alkyl benzene sulfonates and alkyl sulfate surfactants taught by Angell et al clearly fall within the broad scope of surfactants recited by instant claims 2 and 3 and have the ability to coat and bind the bleach agent as recited by the instant claims; the Examiner would like to point out that instant claim 1 simply requires the presence of a sticky surfactant “having the ability to coat and bind the bleach agent”, but does not require that the sticky surfactant actually coats and binds the bleaching agent.  
Additionally, the Examiner asserts that Schmiedel et al, Kubozono et al, and Smith et al are analogous prior art relative the claimed invention and Angell et al and that one of ordinary skill in the art clearly would have looked to the teachings of Schmiedel et al, Kubozono et al, and Smith et al to cure the deficiencies of Angell et al.  Schmiedel et al, Kubozono et al, and Smith et al are secondary references relied upon for their teaching of the overall composition in the form of pellets/granulates.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the granulate as taught by Angell et al as having a diameter, for example of 2mm, 5mm, or 10mm, with a reasonable expectation of success, because Schmiedel et al, Smith et al, or Kubozono et al teach the formulation of similar granules having a diameter of 2mm, 5mm, or 10mm, respectively, and further, Angell et al teach the formulation of detergent granules in general.   Also, The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use TAED as a bleach activator in the composition taught by Angell et al, with a reasonable expectation of success, because Schmiedel et al teach the equivalence of TAED to NOBS as a bleach activator in a similar composition and further, Angell et al teach the use of NOBS.  Thus, the Examiner asserts that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claims claims 8 and 9 under 35 U.S.C. 103 as being unpatentable Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, further in view of Barreleiro et al, Applicant states that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, are not sufficient to suggest the claimed invention and that the teachings of Barreleiro et al are not sufficient remedy the deficiencies of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al.  In response, note that, the Examiner asserts that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, are sufficient to suggest the claimed invention for the reasons set forth above.  Barreleiro et al is a secondary reference relied upon for its teaching of polyethylene glycol having the specific molecular weight as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use polyethylene glycol having a molecular weight of 500 in the composition taught by Angell et al, with a reasonable expectation of success, because Barreleiro et al teach that the use of polyethylene glycol having a molecular weight of 500 improves the cohesion of the granules and further, such increased cohesion would be desirable in the compositions taught by Angell et al.  Thus, the Examiner asserts that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, further in view of Barreleiro et al, are sufficient to render the claimed invention obvious under 35 USC 103.     
With respect to the rejection of instant claims 16 and 17 under 35 U.S.C. 103 as being unpatentable Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, further in view of Caldwell et al, Applicant states that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, are not sufficient to suggest the claimed invention and that the teachings of Caldwell et al are not sufficient remedy the deficiencies of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al.  In response, note that, the Examiner asserts that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, are sufficient to suggest the claimed invention for the reasons set forth above.  Caldwell et al is a secondary reference relied upon for its teaching of citric acid.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use citric acid and specific amounts of sodium carbonate as recited by the instant claims in the composition taught by Angell et al, with a reasonable expectation of success, because Caldwell et al teach the use of citric acid and sodium carbonate in the specific amounts as recited by the instant claims in a similar composition as builders and salts and further, Angell et al teach the use of builders in general and the use of sodium carbonate.  Thus, the Examiner asserts that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, further in view of Caldwell et al, are sufficient to render the claimed invention obvious under 35 USC 103.     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/May 13, 2022